ORDER

ALAIMO, District Judge.
On September 28, 1990, Plaintiff, StoltNielsen, Inc. (“Stolt-Nielsen”), instituted this action against Defendants, Zim Israel Navigation Company, Ltd. (“Zim Israel”), MW Zim Montreal (“Zim Montreal”), MW Pacifico (“Pacifico”), and Resolve Maritime Corporation (“Resolve Maritime”). Resolve Maritime was dismissed from the action without prejudice on March 18, 1991. On June 14, 1994, the Court granted a Motion by Zim Israel and Zim Montreal to Dismiss for Failure to Prosecute.
Presently before the Court is Pacifico’s Motion to Dismiss for Failure to Prosecute, made against Stolt-Nielsen in the primary action. For the reasons discussed in the Court’s June 14, 1994, Order, 879 F.Supp. 1223, said motion is hereby GRANTED. The Clerk of Court is directed to enter an appropriate judgment in the primary action in favor of Defendant, Pacifico.
SO ORDERED.